  8:06-cr-00191-JFB-FG3 Doc # 131 Filed: 06/19/20 Page 1 of 13 - Page ID # 429



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                       8:06CR191
                      Plaintiff,
                                            UNITED STATES’ BRIEF IN SUPPORT
       vs.                                   OF ITS ANSWER TO DEFENDANT’S
                                            MOTION UNDER 28 U.S.C. § 2255 TO
ROBERT C. GREEN,                             VACATE, SET ASIDE OR CORRECT
                                                       SENTENCE
                      Defendant.




    BRIEF IN SUPPORT OF THE UNITED STATES’ ANSWER TO DEFENDANT’S
     MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE OR CORRECT
               SENTENCE BY A PERSON IN FEDERAL CUSTODY




Submitted by:

JOSEPH P. KELLY
United States Attorney
for the District of Nebraska

And

DOUGLAS R. SEMISCH (#16655)
Assistant United States Attorney
1620 Dodge Street, Suite 1400
Omaha, Nebraska 68102-1506
Phone: (402) 661-3700
  8:06-cr-00191-JFB-FG3 Doc # 131 Filed: 06/19/20 Page 2 of 13 - Page ID # 430



                                       INTRODUCTION

       The Defendant, Robert C. Green (hereinafter “Green”), moved this Court, under Title 28,

United States Code, Section 2255, to vacate, set aside, or correct his sentence. (Filing Nos. 123

& 128). In his § 2255 motions, Green challenges his conviction and sentence for the 18 U.S.C.

§ 924(c) count under United States v. Davis, 139 S. Ct. 2319, 2323 (2019). (Filing No. 123, p. 2).

He contends his conviction and sentence for use of, carrying and brandishing a firearm during a

kidnapping in violation of 18 U.S.C. 924(c) is unconstitutional and apparently seeks retroactive

application of Davis.

       Green’s motion should be denied on two grounds. First, because the felon in possession

conviction remains unchallenged, and, as addressed below, given the Sentencing Guidelines for

that offense, the defendant’s ten year sentence was reasonable even without consideration of the

§ 924(c) charge. Second, the ten year sentence imposed was pursuant to a Rule 11(c)(1)(C) plea

agreement which was not based on the sentencing guidelines and therefore should be upheld.

       While the § 924(c) conviction is likely to be vacated in this case, the § 922(g) felon in

possession conviction remains and is not being challenged by Green. The statutory maximum

punishment for that offense is ten years. The Rule 11(c)(1)(C) plea agreement in this case called

for an agreed sentence of ten years. Notably, the terms of that plea agreement did not apportion

the time to be served between the two counts of conviction. Rather, just a ten year sentence was

agreed upon. Green did not file any objections to the Sentencing Guidelines calculations by the

Probation Office. With respect to just the felon in possession charge, those calculations placed

Green’s sentencing range at 324 to 405 months, but with a cap at 120 months due to the statutory
    8:06-cr-00191-JFB-FG3 Doc # 131 Filed: 06/19/20 Page 3 of 13 - Page ID # 431



maximum.1 In that sense, the ten year sentence that Green received was at both the low and high

end of the guideline range for just the felon in possession conviction, but as a low end of the

range sentence, it was entirely reasonable, and it is not a miscarriage of justice for such a

sentence to remain.

        Although more than ten years have elapsed since Green was sentenced, the question of

the length of the Nebraska sentence still must be resolved because Green was convicted of

another federal offense while serving the sentence in this case in Louisiana. That Louisiana

sentence was for a term of five years and was to be served consecutive to the Nebraska sentence.

        The United States does not believe the Eighth Circuit has addressed either the retroactive

application of Davis or whether kidnapping is a crime of violence under the “force” clause of

§ 924(c). However, the United States acknowledges that Davis is likely to be deemed retroactive

so that Green could be allowed to proceed with this § 2255 motion. The United States further

acknowledges that kidnapping likely will not be deemed to be a crime of violence under the

“force” clause of § 924(c).

        Pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United

States District Courts and this Court’s Order of May 29, 2020, the United States is required to

respond. (Filing No. 126).


                        RELEVANT PROCEDURAL AND FACTUAL HISTORY

        On June 22, 2006, a grand jury in the District of Nebraska returned a two count

indictment against Robert Green. (Filing No. 12). Count I charged that on or about May 21,

2006, Green unlawfully and willfully seized, confined, kidnapped, abducted, and carried away


1
 The PSR determined the range for the § 924(c) count was 84 months to be served consecutive to the 120 months
for the felon in possession count. (PSR, ¶¶ 95-98)

                                                       3
  8:06-cr-00191-JFB-FG3 Doc # 131 Filed: 06/19/20 Page 4 of 13 - Page ID # 432



for ransom, reward or otherwise, a female by taking said female against her will in Kansas City,

Kansas and transporting her to the State of Nebraska in violation of Title 18, United States Code,

Section 1201(a). Count II charged that on or about May 21, 2006, Green, during and in relation

to a crime of violence, did use, carry, and brandish a firearm, in that during the kidnaping

charged in Count I, Green used, carried, and brandished a handgun in violation of Title 18,

United States Code, Section 924(c). A superseding indictment was filed on August 23, 2006,

which added Count III which charged Green with being a felon in possession of a firearm in

violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2). (Filing No. 19).

       On January 3, 2007, Green entered into a plea agreement pursuant to Fed.R.Crim.P.

11(c)(1)(C) with the government. (Filing No. 44 ¶ 2). The plea agreement provided that Green

plead guilty to count II (the § 924(c) count) and count III (the § 922(g) count) of the superseding

indictment with count I to be dismissed at sentencing. (Id. at ¶ 1, 3). This Rule 11(c)(1)(C)

agreement did not reference the sentencing guidelines.

       The plea agreement further called for an agreed sentence of ten years. (Id. at ¶ 2). The

plea agreement did not specify the amount of time to be allocated to either count. Rather, it

simply called for a sentence of ten years.

       Green did not file an objection to the Presentence Investigation Report. That report

determined that the Sentencing Guideline range for the felon in possession charge would have

been well in excess of the statutory maximum, so it was capped at 120 months. The sentence for

the § 924(c) charge was 84 months to be served consecutive to the felon in possession sentence.

(PSR, ¶ ¶ 95-98.)

       The Court accepted the plea agreement between the government and Green. (Filing No.

60). The Court sentenced Green to 120 months imprisonment collectively on Counts II and III of


                                                 4
  8:06-cr-00191-JFB-FG3 Doc # 131 Filed: 06/19/20 Page 5 of 13 - Page ID # 433



the superseding indictment, supervised release for 3 years, and a special assessment of $200.

(Filing Nos. 60 and 61). The judgment specifically allocated the time per count as follows: (a)

84 months on Count II (the § 924(c) count); and (b) 36 months on Count III (the § 922(g) count).

Filing No. 61).

        While serving his sentence in the instant case, Green was indicted in the United States

District Court for the Western District of Louisiana at case number 2:10CR219 for possession of

contraband while in prison, in violation of 18 U.S.C. §§1791(a)(2) and (b)(3). The defendant was

convicted of this offense and was sentenced on December 19, 2011, to a term of imprisonment of

60 months to be served consecutively to his Nebraska sentence. Due to this conviction, the

defendant has not been released from custody.

        Prior § 2255 motions were denied. However, the Eighth Circuit has authorized this

successive § 2255 motion.

                              APPLICATION OF 28 U.S.C. § 2255

        A petitioner may collaterally attack his sentence through § 2255 on four grounds for

relief: (1) the sentence was imposed in violation of the Constitution or laws of the United States,

(2) the court was without jurisdiction to impose such sentence, (3) the sentence was in excess of

the maximum authorized by law or (4) the sentence is otherwise subject to collateral review. 28

U.S.C. § 2255(a). “The statute provides a person in federal custody with a limited opportunity to

collaterally attack the constitutionality, jurisdictional basis, or legality of his sentence.” United

States v. Cook, 2017 WL 2312874, *1 (D. Neb. 2017) (citing United States v. Addonizio, 442

U.S. 178, 185 (1979). “Relief is reserved for violations of constitutional rights and for a narrow

range of injuries which were outside a direct appeal and which, if untreated, would result in a

miscarriage of justice.” Id. The petitioner bears the burden of showing that he is entitled to relief.


                                                   5
  8:06-cr-00191-JFB-FG3 Doc # 131 Filed: 06/19/20 Page 6 of 13 - Page ID # 434



Day v. United States, 428 F.2d 1193, 1195 (8th Cir. 1970). For the reasons noted herein, the

United States submits that Green will not be able to sustain his burden of showing his sentence

was the result of a miscarriage of justice.

       The fact that Green might have completed the Nebraska sentence he challenges does not

make § 2255 unavailable, as he is now serving another sentence. See Garlotte v. Fordice, 515

U.S. 39, 47 (1995) (holding that a petitioner who is serving consecutive sentences is “in custody”

and may attack the sentence scheduled to run first, even after it has expired, until all sentences

have been served); DeFoy v. McCullough, 393 F.3d 439, 442 (3d Cir. 2005) (explaining that the

Garlotte rule applies even when the consecutive sentence is imposed at a different time), Foster

v. Booher, 296 F.3d 947, 950 (10th Cir. 2002) (applying Garlotte, where defendant was

sentenced to consecutive sentences by different courts at different times.), Phillips v. Norward,

614 Fed.Appx. 583 n.1 (3rd Cir. 2015) (unpublished) (noting that defendant may no longer be

serving the sentence he challenges, but rather serving a later imposed consecutive sentence and

§ 2255 is available because defendant is “in custody” on the completed sentence while serving

the consecutive sentence) (citing Garlotte v. Fordice, 515 U.S. 39, 47 (1995)).

                         RETROACTIVE APPLICATION OF DAVIS

       Because this is a successive § 2255, Green must satisfy the requirements of 28 USC

§ 2255(h)(2). Green’s claim must be based on a new rule of constitutional law which was made

retroactive by the Supreme Court. Green’s motion makes no such allegation.

       Notwithstanding the foregoing, the United States advises the Court that although the

Eighth Circuit has not held that Davis was made retroactive to cases on collateral review, other

courts that have addressed the issue, found retroactive application. In re Hammoud, --- F.3d ---,

No. 19-12458-G, 2019 WL 3296800, at *2-4 (11th Cir. July 23, 2019) (“[F]or purposes of



                                                  6
  8:06-cr-00191-JFB-FG3 Doc # 131 Filed: 06/19/20 Page 7 of 13 - Page ID # 435



§ 2255(h)(2), we conclude that, taken together, the Supreme Court’s holdings in Davis and

Welch ‘necessarily dictate’ that Davis has been ‘made’ retroactively applicable to criminal cases

that became final before Davis was announced.”); In re Mullins, 942 F.3d 975, 979 (10th Cir.

2019) (“Because Davis has the same limiting effect on the range of conduct or class of people

punishable under § 924(c) that Johnson has with respect to the ACCA, Welch dictates that

Davis—like Johnson—“announced a substantive rule that has retroactive effect in cases on

collateral review[.]”); In re Matthews, --- F.3d ---, 2019 WL 3808351, at *4 (3d Cir. Aug. 14,

2019) (Based on Davis, the court found defendants prima facie requirements applicable to

second or successive 2255 motions.).

       Although Davis does not expressly address whether the rule is retroactive, an explicit

statement of retroactivity is not necessary. The Supreme Court has recognized that, “with the

right combination of holdings,” it can “make” a new rule retroactive without saying so explicitly.

See, Tyler v. Cain, 533 U.S. 656, 666 (2001). Thus, a rule invalidating a federal statute as

unconstitutionally vague is a substantive ruling of constitutional law that has necessarily been

“made” retroactive to cases on collateral review, just as was true of Johnson v. United States,

135 S. Ct. 2551 (2015). See Welch v. United States, 136 S. Ct. 1257, 1265 (2016); see also

Hammoud, --- F.3d ---, 2019 WL 3296800, at *4 (“[F]or purposes of Section 2255(h)(2), we

conclude that, taken together, the Supreme Court’s holdings in Davis and Welch ‘necessarily

dictate’ that Davis has been ‘made’ retroactively applicable to criminal cases that became final

before Davis was announced.”).

          THE “FORCE” CLAUSE OF § 924(c) AS APPLIED TO KIDNAPPING

       With the residual clause of §924(c) having been stricken by Davis, the question now is

whether kidnapping is a crime of violence under the elements (force) clause of § 924(c)(3)(A).



                                                 7
  8:06-cr-00191-JFB-FG3 Doc # 131 Filed: 06/19/20 Page 8 of 13 - Page ID # 436



The Eighth Circuit does not appear to have addressed this issue such that this Court is free to

make its own determination. However, as it must, the United States acknowledges that the other

courts to have addressed this issue have held that kidnapping is not a crime of violence under the

force clause. United States v. Walker, --- F.3d ---, 2019 WL 3756052, at *2 (4th Cir. Aug. 9,

2019); United States v. Campbell, 783 Fed.Appx. 311 (4th Cir. 2019) (unpublished); United

States v. Thompson, 2019 WL 5704693 (4th Cir. 2019) (unpublished) (same); United States v.

Khamnivong, 779 Fed.Appx. 482 (9th Cir. 2019) (unpublished); Knight v. United States, 936

F.3d 495, 497 (6th Cir. 2019); Augustin v. United States, 2020 WL 207942, *2 (E.D. Tenn.

2020); United States v. Noble, 2017 WL 9807139 (W.D. Ark. 2017) (unpublished).

       Should this Court determine kidnapping does not qualify as a crime of violence under the

“force” clause, then Green’ conviction on the § 924(c) count would have to be vacated. The

felon in possession conviction will remain as Green is not challenging that count of conviction

and, in fact, has suggested the Court re-sentence him to seven years for that conviction. (Filing

No. 128).

   GREEN’S SENTENCE SHOULD NOT BE VACATED BECAUSE IT WAS THE
   RESULT OF A RULE 11(c)(1)(C) PLEA AGREEMENT NOT BASED ON THE
SENTENCING GUIDELINES AND BECAUSE THE TEN YEAR SENTENCE IMPOSED
 WAS REASONABLE GIVEN THAT TEN YEARS WAS THE LOW END OF GREEN’S
  SENTENCING GUIDELINES RANGE FOR JUST THE FELON IN POSSESSION
                             CONVICTION.

       Green’s actual sentence of ten years should not be vacated even though the § 924(c)

conviction may be vacated pursuant to Davis. This is because the parties agreed to a ten year

sentence pursuant to a Rule 11(c)(1)(C) plea agreement which did not refer to the Sentencing

Guidelines. Moreover, even without considering the § 924(c) conviction, the sentence of ten

years was reasonable because it was at the low end of the Sentencing Guidelines range for just



                                                 8
  8:06-cr-00191-JFB-FG3 Doc # 131 Filed: 06/19/20 Page 9 of 13 - Page ID # 437



Green’s felon in possession conviction. For these reasons, Green cannot show the ten year

sentence constitutes a miscarriage of justice. Accordingly, his § 2255 motion should be denied.

       The United States is not unmindful of this Court’s decision in United States v. Beck,

2016 WL 3676191 (D. NE 2016). However, Beck is distinguishable from the instant case. The

sentence in Beck was the result of a Rule 11(c)(1)(C) plea agreement which this Court found was

based upon the Sentencing Guidelines. By way of contrast, however, the Rule 11(c)(1)(C) plea

agreement in the instant case is not based in any way on the Sentencing Guidelines. This is a key

distinction. Indeed, in similar circumstances to the instant case, where the agreed sentence was

not based on the Sentencing Guidelines, then Chief Judge Smith Camp denied the defendant’s

§ 2255 motion even though the reasoning of Johnson v. United States, 576 U.S. 591 (2015)

might otherwise have applied. Perry v. United States, 2016 WL 1716798 (D. Neb. 2016). In this

respect, Judge Smith Camp noted that whether or not the Sentencing Guidelines were properly

applied was immaterial because the defendant was sentenced pursuant to the terms of a Rule

11(c)(1)(C) agreement. Id. at 2.

       Admittedly Perry involved a single count of conviction whereas the instant case involved

convictions under § 924(c) and § 922(g) with the § 924(c) conviction to be vacated. The point

remains the same, however—Green agreed to a specific sentence without regard to what the

Sentencing Guidelines would have called for. Other district courts are in agreement. United

States v. Jimenez, 2018 WL 563843 (W.D.Va. 2018); Quinn v. United States, 2016 WL 6989774

(D. Utah 2016).

       In Jimenez, the defendant was convicted on two counts, two wit: (a) a conspiracy to

distribute a controlled substance in violation of 21 U.S.C. §§ 846 & 841(b)(1)(A); and (b) being

a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Pursuant to a Rule



                                                9
 8:06-cr-00191-JFB-FG3 Doc # 131 Filed: 06/19/20 Page 10 of 13 - Page ID # 438



11(c)(1)(C) agreement, Jimenez agreed to plead guilty to those two counts in exchange for a

dismissal of all remaining counts. Jimenez further agreed to a sentence of 240 months without

an allocation of time between the two counts. The district court found the sentence for the drug

conspiracy did not need to be vacated, in part, because the sentence was the product of the Rule

11(c)(1)(C) plea agreement which was not based on the Sentencing Guidelines. In so ruling, the

court noted, “As such, even if Jimenez’s career offender status is deemed erroneous, that affords

no basis upon which to set aside his sentence, which was not guidelines-based.” United States v.

Jimenez at 3.

       Admittedly, the Jimenez court did find the 240 month sentence for the separate felon in

possession conviction did need to be vacated after it determined under Johnson that one of

Jimenez’s prior felony convictions did not qualify as a crime of violence under the Armed Career

Criminal Act. However, that was only because the 240 month sentence exceeded the statutory

maximum allowed for a felon in possession conviction without an ACCA enhancement. Thus,

the district court held that resentencing was in order on that basis. By way of contrast in the

instant case, the ten year sentence for the felon in possession conviction did not exceed the

statutory maximum and was at the low end of Green’s applicable guideline range for just the

felon in possession count. Accordingly, resentencing is not required in the instant case.

       In Quinn, the district court expressly distinguished this Court’s decision in Beck. The

Quinn court noted that the plea agreement in Beck was tied to the Sentencing Guidelines

whereas Quinn’s plea agreement contained no language suggesting that the agreed upon sentence

was based on the Sentencing Guidelines. Quinn, 2016 WL 6989774 at 7. The district court

further distinguished Beck by noting the agreed upon sentence was half of what the guidelines

called for with the § 4B1.2 residual clause enhancement and even less than what the guidelines



                                                 10
    8:06-cr-00191-JFB-FG3 Doc # 131 Filed: 06/19/20 Page 11 of 13 - Page ID # 439



called for without the § 4B1.2 enhancements, whereas in Beck the agreed upon sentence of 110

months was based on the guidelines with the career offender enhancements invalidated by

Johnson. Ultimately the Quinn court found the PSR’s reference to the § 4B1.2 enhancements

was inconsequential as the sentence imposed “…was dictated by the terms of Mr. Quinn’s plea

agreement, not on the application of the USSG.” Id. at 8.

           The United States asserts the Beck decision is further distinguishable from the instant

case. This Court in Beck, noted that absent the career offender enhancements, the sentence

would have been significantly different. This Court further stated in Beck that absent some

unusual circumstances, the Court would not give a 110 month sentence to a felon in possession

who was not subject to the career offender enhancements. By way of contrast, the instant case

does present different circumstances warranting the 120 month sentence. Beck was merely a

convicted felon who possessed firearms after his felony conviction and had not used the firearms

in connection with another crime. In the instant case, Green did use the firearm in connection

with another felony. As noted by the PSR, which Green did not file an objection to, because of

that use of the weapon, the guideline range for Green was driven by the cross reference of USSG

§ 2K2.1(c). 2 (PSR, ¶¶ 35-38). Thus, unlike Beck’s guideline range which was at 110 months

only with the career offender enhancements, Green’s guideline range was 324 to 405 months, but

was capped at the statutory maximum of 120 months without any consideration of any career

offender enhancements. This means Green’s agreed upon sentence was at the low end of his

applicable guideline range without even considering the additional 84 months that would have

been required under the additional § 924(c) conviction. These circumstances make Green’s case

markedly different than Beck’s and do, in fact, warrant the 120 month (ten year) sentence agreed



2
    This cross reference did not require the connected crime to be a violent crime.

                                                            11
 8:06-cr-00191-JFB-FG3 Doc # 131 Filed: 06/19/20 Page 12 of 13 - Page ID # 440



upon in the plea agreement. In this regard, a sentence at the low end of the guideline range for

an offender with a criminal history category of VI is a very reasonable sentence. Accordingly,

there was no miscarriage of justice by the court’s imposition of this sentence such that vacation

of the sentence is not warranted under § 2255.

                                         CONCLUSION

       The United States respectfully submits Robert Green is not entitled to post-conviction

relief and his § 2255 Motion should be denied. The United States further submits an evidentiary

hearing will not be needed as this matter can be resolved on the basis of the record and files

before the Court.

                                                      Respectfully submitted,

                                                      UNITED STATES OF AMERICA
                                                      JOSEPH P. KELLY
                                                      United States Attorney


                                                      By: s/Douglas R. Semisch
                                                      DOUGLAS R. SEMISCH (#16655)
                                                      Assistant United States Attorney
                                                      1620 Dodge Street, Suite 1400
                                                      Omaha, Nebraska 68102-1506
                                                      (402) 661-3700
                                                      E-mail: doug.semisch@usdoj.gov




                                                 12
 8:06-cr-00191-JFB-FG3 Doc # 131 Filed: 06/19/20 Page 13 of 13 - Page ID # 441



                                  CERTIFICATE OF SERVICE
        I hereby certify that on June 19, 2020, I electronically filed the foregoing with the Clerk
of the Court for the United States Court of Appeals for the Eighth Circuit by using the CM/ECF
system which sent notification of said filing to all registered participants. I also hereby certify
that a copy of the same was served by regular mail, postage prepaid, to the following non-
CM/ECF participants:
        Robert C. Green
        Reg. No. 20852-047
        USP Atwater
        PO Box 019001
        Atwater, CA 95301


                                                      s/ Douglas R. Semisch
                                                      DOUGLAS R. SEMISCH
                                                      Assistant United States Attorney




                               CERTIFICATE OF COMPLIANCE
       Pursuant to NECivR 7.1(d)(3), I hereby certify that this brief complies with the
requirements of NECivR 7.1(d)(1). Relying on the word-count function of Microsoft Office
Word 2016, this document contains 3653 words. The word-count function was applied to all text,
including the caption, headings, footnotes, and quotations.


                                                      s/ Douglas R. Semisch
                                                      DOUGLAS R. SEMISCH
                                                      Assistant United States Attorney




                                                 13
